


AGREEMENT TO PURCHASE OVERRIDING ROYALTY INTEREST


This Agreement to Purchase Overriding Royalty Interest (this “Agreement”)
effective March 1, 2010 is made by and among Contango Offshore Exploration LLC
(“COE”), a Delaware limited liability company whose address is 3700 Buffalo
Speedway, Suite 925, Houston, Texas 77098, as assignor, and Juneau Exploration,
L.P. (“JEX”), a Texas limited partnership whose address is 3700 Buffalo
Speedway, Suite 925, Houston, Texas 77098, as assignee. COE and JEX may
sometimes be referred to herein individually as a “Party” and collectively as
“Parties”.


WHEREAS, COE is a party to that certain Purchase and Sale Agreement by and among
Contango Offshore Exploration LLC, Juneau Exploration, L.P., Olympic Energy
Partners, LLC, and CGM, L.P., as Seller and Rooster Oil & Gas, LLC, as Buyer
effective December 31, 2009 (the “PSA”), covering Federal Offshore Oil & Gas
Lease OCS-G 27949, Grand Isle Area Block 70; and


WHEREAS, pursuant to Article 1.03 of the PSA, COE reserved an overriding royalty
interest in and to Federal Offshore Oil & Gas Lease OCS-G 27949 (the “Lease”)
equal to 2.63001% of 8/8ths; and


WHEREAS, COE has agreed to sell all of its right, title and interest in and to
said overriding royalty interest in and to the Lease, being 2.63001% of 8/8ths,
to JEX.


NOW THEREFORE, in consideration of the mutual benefits derived and to be derived
from this Agreement by each Party, COE and JEX hereby agree as follows:


For and in consideration of $157,800.60 paid by JEX, the receipt and sufficiency
of which are hereby acknowledged, JEX agrees to purchase from COE, and COE
agrees to sell to JEX its overriding royalty interest in and to the Lease, equal
to 2.63001% of 8/8ths, and being the same overriding royalty interest reserved
in and to the Lease by COE in the PSA.


In order to confirm and ratify this Agreement, COE Offshore, LLC and Juneau
Exploration, L.P., being all the members of Contango Offshore Exploration LLC,
hereby join below.
    
IN WITNESS WHEREOF, this Agreement has been executed by the Parties as of the
1st day of March, 2010 but shall be effective as of the date first written
above.


ASSIGNOR:


Contango Offshore Exploration LLC
By: /s/ JOHN W. BURKE
                     John W. Burke
Executive Vice President



-#PageNum#-



--------------------------------------------------------------------------------




 
ASSIGNEE


Juneau Exploration, L.P.


By: Juneau GP, LLC
        its General Partner


By: /s/ JOHN B. JUNEAU
   John B. Juneau
   Sole Manager of Juneau GP, LLC




                                                                                 ACKNOWLEDGED
AND AGREED:














COE Offshore, LLC




By: /s/ KENNETH R. PEAK
       Kenneth R. Peak
       Chairman and Chief Executive Officer









 
Juneau Exploration, L.P.


By: Juneau GP, LLC
        its General Partner


By: /s/ JOHN B. JUNEAU
   John B. Juneau
   Sole Manager of Juneau GP, LLC


























-#PageNum#-

